Citation Nr: 1120643	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-22 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for asthma, to include as being secondary to chemical or herbicide exposure.

3.  Entitlement to service connection for a penis disorder, to include erectile dysfunction, claimed as secondary to service-connected posttraumatic stress disorder (PTSD) or as secondary to medications taken for his service-connected PTSD.  

4.  Entitlement to service connection for foot fungus.

5.  Entitlement to service connection for cellulitis, to include as being secondary to foot fungus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969, including service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from March 2008 (low back, asthma, erectile dysfunction, foot fungus) and May 2008 (cellulitis) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is of record. 

This case was most recently before the Board in August 2010.  In that August 2010 Board decision, claims for service connection for chronic obstructive pulmonary disease and depression were withdrawn and dismissed.  The remaining claims for service connection for a low back disorder, asthma, penis disorder, foot fungus, and cellulitis were remanded.  The RO was instructed to obtain outstanding VA treatment records, and afford the Veteran VA examinations for his low back, asthma, penis disorder, foot fungus, and cellulitis.  The RO was additionally instructed to then reconsider all evidence and issue a supplemental statement of the case (SSOC).  The Board finds that the requested development has been completed with respect to his low back disorder claim. 

The issues of entitlement to service connection for asthma, a penis disorder, foot fungus and cellulitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic low back disorder, to include arthritis, was not shown in service or within one year of service discharge; and, the competent and credible evidence is against the finding that any current disability of the lumbar spine is related to the Veteran's active service or any incident related thereto.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active duty service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to his low back disorder claim, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2006 and March 2008 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The same letters provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  



Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO obtained the Veteran's service treatment records and identified VA treatment records.  The Veteran also submitted private treatment records.  A January 2009 Social Security Administration (SSA) inquiry by the RO reflected that the Veteran was not in receipt of SSA benefits.  

Next, specific VA examinations and opinions were obtained in January 2008 and November 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be noted below, the January 2008 examination report carries diminished probative value as no rationale is provided for the opinion rendered by the VA examiner.  

Regardless, the Veteran was afforded a subsequent November 2010 VA examination.  The Board finds that the November 2010 VA examination and opinion obtained in this case are more than adequate, as they are predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinion stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

With respect to his claim, in September 2009, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the September 2009 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  See BVA Hearing Transcript (T.) at 2.  Also, information was solicited regarding the onset of his back disorder and whether he had an etiological opinion establishing a link between his military service and his back disorder or continuity of this disorder from service to the present.  See T. at 3-6.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Rather, the record was held open to permit the Veteran the opportunity to submit supporting medical evidence.  See T. at 6-7.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering in-service incurrence, the Board notes that the Veteran sought treatment for back pain in December 1969.  Upon physical examination a spasm in the lumbosacral area was noted.  He was prescribed Valium and recommended that he participate in no strenuous exercise.  The Veteran complained of back trouble in a report of medical history completed in conjunction with a December 1969 separation examination.  However, the December 1969 separation examination reflected a normal clinical evaluation of his spine. 

The Board notes that the Veteran has attributed his back disorder to various in-service causes.  For example, in a statement submitted in January 2007, the Veteran indicated that during the Tet Offensive he occasionally delivered mail to outposts.  He stated that on one occasion the base was under fire and the pilot was unable to land the chopper.  The Veteran indicated that while attempting to extract the mail from the chopper, he fell out and landed on his back.  However, at his January 2008 VA examination he reported that he had injured his back in Vietnam after falling off a 25 foot pole.  In a May 2009 statement, and at the Veteran's BVA hearing, he indicated that he had occasionally fallen off a pole and several times had jumped off a pole, because the enemy would shoot at him while he was on the pole installing communications cables.  While he is certainly competent to provide a history of injuring his back, the disparity in his history of injuring his back weighs against his credibility.  

The post-service evidence does not reflect complaints or treatment for his back until his October 2006 claim.  The Board has considered a September 2009 statement submitted by the Veteran's private treating physician.  The private practitioner indicated that the Veteran had been under his care until December 2008 and had been treated for low back pain for approximately 12 years.  This would indicate that he had started to receive treatment around 1996.  A March 2007 VA treatment record is the first medical evidence which reflects that the Veteran complained of a past medical history of low back pain to a medical professional.  As such, the objective evidence does not reflect continuity of symptomatology.  

In addition to the absence of documented post-service symptomatology related to his low back disorder for several decades, the evidence includes the Veteran's statements and testimony asserting continuity of symptoms with respect to his low back disorder since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms of low back pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of a continuous low back disorder since active service, while competent, is nonetheless not credible.  First, emphasis is placed on the multi-year gap between discharge from active duty service (1969) and initial reported symptoms as early as 1996, over 25 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  There is simply no evidence, other than his own statements, to support his assertions of experiencing a low back disorder since service.  

Next, as noted, the Board notes that the Veteran has been inconsistent in his history of experiencing a low back disorder.  At a March 2007 treatment visit, the first of record in the claims file, he did not attribute his back problem to any in-service incident.  At a subsequent July 2007 treatment visit he once again did not report that his low back problem was of long-standing duration.  In fact, in a subsequent September 2007 VA treatment visit he indicated that his low back pain/spasm had started two weeks prior after detailing his car.  Rather, it was not until a fourth VA treatment visit in September 2007 that he reported he had had complaints of low back pain since Vietnam in 1968-69 when he had fallen out of a chopper.  

The Board additionally notes, that the Veteran reported at his January 2008 VA examination that he had been involved in two post-service accidents involving his lower back, one in 1980 while in the police force.  He stated that he had been rear ended.  He additionally reported that in 1990, while working as a security officer, he injured his back during an altercation.  He reported that since that time he had been having intermittent episodes of pain in his back.  The Board notes that the Veteran failed to mention these post-service incidents at his September 2009 BVA hearing.  Moreover, the Veteran has provided inconsistent reports as to his in-service injury.  For example, while he initially indicated that he had fallen out of a chopper in a January 2007 statement, at his January 2008 VA examination and in a May 2009 statement,  he reported that he had injured his back in Vietnam after falling off a pole.  He similarly testified that he had fallen off of a pole at his BVA hearing.  As such, the Veteran's own reported history of his low back disorder's origin and continuity is inconsistent.  Such undermines the veracity of his statements.  

Accordingly, the Board finds the Veteran's statements asserting [continuity of symptomatology since service] lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back disorder to active duty.    


To that end, the Board has considered January 2008 and November 2010 VA examinations undertaken to specifically address the Veteran's low back disorder claim.  The January 2008 VA examiner considered the Veteran's reports of in-service onset of his low back disorder, completed a physical examination of the Veteran and provided a negative medical opinion, i.e., that it was less likely than not that his back problems were related to service.  Nevertheless, as the VA examiner did not provide a rationale for his opinion, and did not have the Veteran's claims file available to review, little probative is given to this opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  

A November 2010 VA examiner once again considered the Veteran's claim.  The VA examiner reviewed the Veteran's claims file.  Upon physical examination, the Veteran was diagnosed with degenerative disease of the lumbar spine.  The VA examiner opined that the degenerative disease of the lumbar spine was less likely as not caused by or a result of the low back condition treated during active duty in 1969.  The VA examiner indicated that a review of the military records revealed that the Veteran was treated once in 1969 for acute lumbar strain with no further evidence of development of a chronic condition.  He noted that the degenerative changes on the X-ray were appropriate for a person of this Veteran's age group. 

The Board finds that the November 2010 VA examination and opinion are adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file.  Moreover, the November 2010 VA examiner interviewed the Veteran, and conducted a physical examination.  There is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed low back disorder, and active duty service.  Although the Veteran is competent to report that he has back pain, he is not competent to render a medical opinion as to the etiology of this disability.  In this regard, the Board notes evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's low back disorder and any instance of his military service, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service low back pain as well as his current symptoms, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service low back pain and his current disorder.  In contrast, the November 2010 VA examiner reviewed his records, considered his reported history, and examined the Veteran.  Therefore, the Board finds that the November 2010 VA examiner's opinion is the most probative evidence of record.  As such, the preponderance of the evidence weighs against a finding that the Veteran's low back disorder is due to any event or injury in service. 


Further, the Board has considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), arthritis is considered a chronic disease.  However, in order for the presumption to trigger, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to establish any clinical manifestations of arthritis within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a low back disorder is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Asthma- The Veteran testified that he began wheezing in service and that he was given codeine and an inhaler upon seeking treatment.  See T. at 8.  Although service treatment records do not reflect treatment for asthma, the Veteran self-reported on his December 1969 Report of Medical History at separation that he suffered from shortness of breath and a chronic cough.  He was also seen in-service on at least two occasions for upper respiratory complaints.  In addition, in correspondence dated in May 2008, the Veteran's private physician indicated that the Veteran had been treated for asthma since early 1970, and that the Veteran had informed him that the condition started during his tour in Vietnam.  

The Board has considered a November 2010 VA examination undertaken to address the etiology of the Veteran's asthma.  However, the Board notes that the VA opinion obtained only addresses the etiology of the Veteran's chronic obstructive pulmonary disease (COPD), a disorder for which the Veteran withdrew a claim of service connection for.  See August 2010 BVA Decision.  The VA examiner did not address the etiology of the Veteran's asthma as requested in the August 2010 BVA remand.  

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because there was not complete compliance with the remand instructions, the Board is compelled to remand the appeal for appropriate adjudicatory consideration of his claim and the promulgation of an SSOC.  Id; see also 38 C.F.R. §§ 19.9, 19.31(c) (2010).

Penis Disorder-  Pursuant to the August 2010 BVA remand, the Veteran was afforded a VA examination to determine the etiology of any current disability of the penis, to include erectile dysfunction.  However, the Board notes that in a May 2007 VA treatment record, the Veteran asserted that his erectile dysfunction was secondary to his antidepressant medication.  The Board parenthetically notes that the Veteran is service-connected for posttraumatic stress disorder.  Moreover, in a February 2011 statement, the Veteran reflected that his erectile dysfunction was caused by stress and his PTSD.  The Board construes these statements as requests that his claim for penis disorder also be considered on a secondary basis-specifically secondary to his service-connected PTSD and also secondary to medications taken to treat his PTSD.  The applicable secondary service connection laws and regulations have not yet been sent to the Veteran.  As such, corrective VCAA notice must be sent.

Moreover, it is unclear whether any penis disorder (erectile dysfunction) he has is related to his service-connected PTSD or medications he takes to treat his PSTD.  The Board finds these are medical questions outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)(the Board is prohibited from exercising its own independent judgment to resolve medical questions).  As such, an additional VA examination is required to determine the etiology of the Veteran's current penis disorder.   

Additionally, the Board notes that the Veteran testified at his September 2009 BVA hearing that he had undergone a circumcision in the 1970's at the Jackson, Mississippi VA hospital.  See T. at 10-11.  These records have not yet been associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file these records.

Foot Fungus and Cellulitis-  Next, with regard to his claim for service connection for foot fungus and cellulitis in the August 2010 remand, the Board requested that the RO schedule the Veteran for an examination to determine the etiology of his foot fungus and cellulitis.  He was provided a VA examination in November 2010.  The conclusion was that the Veteran had a normal examination of the skin with no evidence of fungal disease of the left.  See Report of VA Examination dated in November 2010.  However, the examiner did not adequately address the questions posed by the Board.  Specifically, the examiner did not provide an etiology opinion, presumably because of the lack of a current diagnosis.  It is now well settled that in order to be considered for service connection, a claimant must first have a disability.  See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  However, the United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long as the veteran had a diagnosed disability during the pendency of the claim, service connection criteria requiring a current disability was satisfied.  Thus, an opinion as to whether any foot fungus is etiologically related to service, and whether any cellulitis was caused or aggravated by his foot fungus is still necessary.  See also Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for penis disorder, on a direct basis and as secondary to his medications for his PTSD and secondary to his service-connected PTSD. Such notification must include the criteria necessary to substantiate this service connection claim on both direct and secondary bases.  

2.  The AMC/RO must obtain the Veteran's treatment records from Jackson, Mississippi VA Hospital in the 1970's pertaining to the Veteran's circumcision.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  Return the Veteran's claims file to the examiner(s) who conducted his VA examination in November 2010, or to a qualified medical professional if any examiner(s) is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  

The claims file and a copy of this remand will be reviewed by the examiner in conjunction with this examination, and the examiner must acknowledge such receipt and review in any report generated as a result of this examination.  All indicated studies should be made.  The examiner should opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's currently-diagnosed asthma had its onset in or is otherwise etiologically related to his active service, to include exposure to herbicides and/or chemicals.    

The opinion must be based on a review of the entire claims file (to include the Veteran's December 1969 Report of Medical History at separation, which indicates that he suffered from shortness of breath and a chronic cough and various in-service treatment records reflecting treatment for an upper respiratory infection) and contain a complete rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

4.  Following the development set forth in paragraphs 1 & 2 of this Remand, return the Veteran's claims file to the examiner(s) who conducted his VA examination in September 2010, or to a qualified medical professional if any examiner(s) is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  

The examiner should review the Veteran's claims file and determine whether the Veteran's current penis disorder (erectile dysfunction) was at least as likely as not (a 50 percent probability or greater) was caused or aggravated by the Veteran's PTSD or symptoms related thereto or to his use of medications used to treat his service-connected PTSD.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the penis disorder (i.e., a baseline) before the onset of the aggravation.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.

5.  Return the Veteran's claims file to the examiner(s) who conducted his VA examination in November 2010, or to a qualified medical professional if any examiner(s) is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  The examiner should review the Veteran's claims file and determine whether the Veteran at the time his claims were received (in October 2006) or at any time since then has met the criteria for diagnoses of a foot fungus disorder or cellulitis.  

In doing so, the examiner should address the fact that various VA treatment records reference diagnoses of tinea pedis, foot callous, dermatitis, fungus, eczema, rash and cellulitis of the left lower extremity. 

If the examiner concludes that the Veteran did in fact have foot fungus or cellulitis during the course of his appeal, the examiner should opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's current foot fungus had its onset in or is due to an injury in service.  

If his current foot fungus is found to be a continuation of the tinea versicolor noted upon induction into service in June 1967, the examiner must render an opinion as to whether it is at least as likely as not that the Veteran's foot fungus was aggravated (i.e., underwent an increase in severity) as a result of active service.  

The examiner should also opine whether it is at least as likely as not (50 percent or more probability) that the Veteran's current cellulitis was caused or aggravated by his foot fungus.  

The opinions must be based on a review of the entire claims file (to include the Veteran's service treatment records, which document preexisting tinea versicolor at the time of his induction into service) and contain a complete rationale.  The examiner is also asked to address a May 2008 statement from the Veteran's private treating physician indicating that the Veteran has had contact dermatitis ever since Vietnam.  The examiner should indicate that the claims file has been reviewed in his report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

6.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


